            Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 1 of 29




                        IN THE UNITED STATES DISTRJCT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              CRIMINAI NO.

                                                      DATE FILED:

GLORIA BYARS                                          VIOLATIONS:
CARLTONREMBERT                                        18 U.S.C. g 1349 (conspiracy   - I count)
ALESHA MITCHELL                                       18 U.S.C. g 1344   (bank fraud - I count)
                                                      l8 U.S.C. $ 1343 (wire fraud - 5 counts)
                                                      l8 U.S.C. $ 1956 (money laundering - I
                                                      count)
                                                      l8 U.S.C. $ 2 (aiding and abetting)
                                                      Notices of forfeiture


                                            INDICTMENT

                                            COt\T O\E
                               C             to Comm Bank

THE GRAND JIJRY CHARGES TIIAT:

At all times material to this indictment:

        I   .   Citizens Bank was a financial institution, headquartered in providence, Rhode

Island, the deposits of which were insured by the Federal Deposit lnsurance corporation, FDIC

Certificate Number 57957 .

       2-       TD Bank was a financial institution, headquartered in Cherry Hill, New Jersey.

the deposits of which were insured by the Federal Deposit Insurance Corporation, FDIC

Certificate Number 18409.

       3.       SunTrust Bank was a financial institution, headquartered in Atlanta, Georgia, the

deposits ofwhich were insured by the Federal Deposit lnsurance Corporation, FDIC certificate

Number 867.

                                                 1
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 2 of 29




        4.      Wells Fargo was a financial institution, headquartered in San Francisco,

 Califomia, the deposits of which were insured by the Federal Deposit Insurance Corporation,

FDIC Certificate Number 35 I I .

        5.     Bryn Mawr Trust was a financial institution, headquartered in Bryn Mawr,

Pennsylvania, the deposits of which were insured by the Federal Deposit Insurance Corporation,

FDIC Certificate Number I 1866.

        6.     Bank ofAmerica was a financial institution, headquartered in Charlotte, North

carolina, the deposits of which were insured by the Federal Deposit Insurance corporation,

FDIC Certificate Number 3510.

        7.     PNC Bank was a financial institution, headquartered in pittsburgh, pennsylvania,

the deposits of which were insured by the Federal Deposit Insurance Corporation, FDIC

Certifi cate Number 6384.

        8.     Bayport Credit Union was a financial institution, headquartered in Newport News.

virginia, the deposits of which were insured by the National credit Union Administration,

Charter Number 24162.

       9.      Police and Fire Federal Credit Union was a financial institution, headquartered in

Philadelphia, Pennsylvania, the deposits of which were insured by the National credit Union

Administration, Charter Number 2551     .



                                   G   uardiensh ip i n Pe nnsylvan   ia

       10.     In Pennsylvania" courts appointed guardians to care for persons who were

adjudicated an incapacitated person ("ward") and found unable to care for tremselves and/or

unable to manage their personal and/or financial affairs. often these wards were elderly persons

with reduced mental faculties who could not physically care for themselves and did not have the
                                                  2
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 3 of 29




mental ability to arange care for themselves. Often these wards had no family member or other

guardian who was able to arrange for their care.

        1   1.     Pennsylvania Courts of Common Pleas, Orphans' Court Division appointed

Guardians ofthe Estate and/or Person for the ward. Court-appointed guardians were required to

act in the best interest   oftheir wards.

        12.        Court-appointed Guardians ofthe Estate were entrusted by the court to safeguard

and manage the wards' assets including their bank accounts, life insurance policies,

retirement/pension accounts, social security income, real estate, and any other property or assets

owned by the wards. The guardian was required by law to use the wards' assets exclusively for

the benefit ofthe wards and to avoid conflicts of interest or decisions that benefited the court-

appointed guardian. Guardians ofthe Estate were prohibited from investing the wards' assets in

businesses owned or controlled by the guardian and they were not allowed to borrow the wards'

funds for their own personal use.

        13.        Court-appointed Guardians ofthe Person, likewise, were required to act in the

best interest of t}te wards. Guardians      ofthe Person were responsible for the care, maintenance,

and custody      ofthe ward. Guardians ofthe Person could be responsible to select    a place for the

ward to reside. The Guardian ofthe Person was also responsible to ensure the ward received any

required medical or psychological services.

       14.         Court-appointed Guardians ofthe Estate were required to file initial, annual, and

final reports ofthe personal and financial actions taken with respect to the ward.

                                         Defendant Gloria Byars

       15.         From in or about 2008 to in or about October 2016, defendant GLORIA BYARS

was employed at Company A located in Havertown, Pennsylvania. Company A was in the
                                                      3
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 4 of 29




business ofcaring for wards. Person A, the owner ofCompany A, was appointed by

 Pennsylvania courts to be the plenary Guardian ofthe Estate and person for numerous

 incapacitated persons from Delaware County, Philadelphia County, Bucks County, and

Lancaster County. Pennsylvan ia.

        16.     Defendant GLORIA BYARS served as office manager for Company A and in that

role, she assisted Person A in managing the assets and care for the wards for whom person A

was appointed guardian. As office manager, defendant BYARS also routinely used person          A's
signature stamp and had access to the wards' checkbooks and bank accounts_

        17.     In or about 2015, while working for Company A, defendant GLORIA BYARS

was appointed guardian   ofthe estate for several wards. As guardian of the estate, defendant

BYARS had access to the wards'assets, including bank accounts, pensions, social security

checks, homes, and their personal property. Defendant   ByARS also continued to assist person A

with the management of Person A's wards until her departure from company A in or about

October 2016.

       18.      In or about August 2016, defendant GLORIA ByARS created a pennsylvania

corporation she named, Global Guardian Services, LLC (..Global Guardian").

       19.      From on or about January   I, 2012 through on or about July 31, 201g, in the

Eastem District of Pennsylvania, and elsewhere, defendants

                                     GLORIA BYARS,
                                   CARLTON REMBERT,
                                               and
                                    ALESHA MITCHELL

conspired and agreed together and with other persons known and unknown to the grand jury. to

commit bank fraud, that is, knowingly executing and attempting to execute a scheme to defraud

                                                 4
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 5 of 29




 multiple financial institutions, including Citizens Bank, TD Bank, SunTrust Bank, Wells Fargo

 Bank, Bryn Mawr Trust, Bank of America, PNC Bank, Bayport Credit Union, and police and

Fire Federal credit union, and to obtain monies owned by and under the custody and control of

the financial institutions by means offalse and fraudulent pretenses, representations, and

promises, in violation of   l8 U.S.C. $ 1344.

                                     MANAIERAND MEA}IS

        It was part ofthe conspiracy that:

        20.    DefendantsGLORIA BYARS, CARLTON REMBERT, andALESHA

MITCFIELL fraudulently obtained over 91,231,174 of unauthorized checks from incapacitated

wards' bank accounts held at TD Bank, wells Fargo Bank, citizens Bank, police and Fire

Federal Credit Union. and other banks, deposited the fraudulently obtained checks into other

bank accounts they opened at Citizens Bank, Bryn Mawr Trust, SunTrust Bank, Bank         of
America, Bayport Credit Union, and PNC Bank, and shared in the proceeds.

            Defendants Opened Bonk Accounts       for   Fake Medical Service Companies

       21.     DefendantsGLORIABYARS. CARLTON REMBERT. and ALESHA

MITCHELL, posing     as associates ofbusinesses   purportedly providing medical services to wards

in the Eastem District of Pennsylvania, opened business bank accounts to enrich themselves and

defraud the banks into releasing the funds that the defendants stole Ilom the various wards and

deposited into the business bank accounts.

       22.     Defendant    cLoRIA BYARS opened         business bank accounts for ICU Records   &
Billing ('ICURB") at citizens Bank and Bryn Mawr Trust and used those bank accounts to

deposit checks that she fraudulently wrote or caused to be written from wards' accounts.



                                                  5
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 6 of 29




        23.    Defendant GLORIA BYARS also opened two bank accounts for Global Guardian

at Wells Fargo Bank and used those bank accounts to deposit checks that she fraudulently wrote

or caused to be written from wards' accounts.

        24.    In order to fraudulently obtain the funds from ward accounts, defendant

CARLTON REMBERT opened business bank accounts in the name of a shell company,              cwR
Medical Services, at SunTrust Bank. Defendant REMBERT also opened business bank accounts

in the name ofa business he previously operated, Grace Home for children, at SunTrust Bank,

Bank of Americq Bayport credit union, and pNC Bank. Defendant REMBERT used these bank

accounts to deposit checks from ward accounts that defendant   GLoRIA ByARS fraudulently
made payable to   cwR Medical   and crace Home for Children.   cwR Medical   and Grace Home

for children performed no services ofany kind for company A's wards or defendant BYARS'

wards

        25.   In order to fraudulently obtain the funds from ward accounts, defendant ALESHA

MITCHELL opened      a business bank account in the name of a shell company, ACC Medical

Billing, LLC, at sunTrust Bank and   used this bank account to deposit checks from ward

accounts that defendant GLORIA BYARS fraudulently made payable to ACC Medical            Billing,
LLC. ACC Medical p-erformed no services of any kind for company A's wards or defendant

BYARS'wards.

                        Defendants' Thejl from Wards' Bank Accounts

        26-   Defendant GLORIA BYARS store money from the wards'accounts by writing

unauthorized checks from the wards' accounts and making the checks payable to ICURB, Global

Guardian, ACC Medical Billing, LLC, CWR Medical, and Grace Home for Children.



                                                6
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 7 of 29




        27.     Defendant GLORIA BYARS made the unauthorized checks payable to ICURB,

Global Guardian, ACC Medical Billing, LLC, CWR Medical Services, and Crace Home for

Children, to make the transactions appear as legitimate medical expenses incurred by the wards

and conceal the thefts.

        28-     In order to fraudulently obtain the funds from ward accounts, defendant GLORIA

BYARS fraudulently obtained cashier's checks from ward accounts and deposited the cashier's

checks into her personal checking accounts at Bryn Mawr Trust.

        29.     Defendant GLORIA BYARS used Person A,s signature stamp to fraudulently

sign the unauthorized checks she wrote from ward accounts appointed to person      A-   For the

wards for whom the courts had appointed defendant ByARS as guardian, defendant ByARS

signed the wards' checks with her own signature.

        30.     Defendants CARLTON REMBERT and ALESHA               MITCffiLL     did not provide

any services for company A's wards or defendant      cLoRIA BYARS'      wards. Defendant BYARS

knew defendants REMBERT and MITCFIELL did not provide any services for company A's

wards or defendant BYARS's wards.

       3l   .   To obtain the stolen funds after depositing the fraudulently obtained checks,

defendants GLORIA BYARS, CARLTON REMBERT, and ALESHA MITCHELL withdrew

the stolen funds in large amounts ofcash.

       32.      Defendant ALESIIA MITCHELL used $20,000 of the stolen ward funds she

received from defendant GLORIA BYARS and obtained a cashier's check from SunTrust Bank

she made payable   to ICURB. Defendant BYARS deposited the cashier's check into defendant

BYARS's ICURB citizens Bank account. Defendant MITCHELL spent the remainder of the

stolen wards' funds left in her SunTrust Bank account on her personal expenses.
                                                 7
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 8 of 29




        33.       Defendant CARLTON REMBERT used $20,000 of the stolen ward funds he

received from defendant GLORIA BYARS and obtained a cashier,s check from his Bayport

Credit Union account made payable to Global Guardian. Defendant ByARS deposited the

cashier's check into defendant BYARS's Global Guardian wells Fargo account. Defendant

REMBERT spent the remainder of the stolen wards' money left in his Bayport credit union

account on his personal expenses.

        34.       To conceal her theft, defendant GLORTA ByARS, routinely failed to report the

complete list ofwards' assets to the court and to the wards, heirs.

        35.       Defendant GLORIA BYARS used the funds she stole from person A's and her

own wards to pay for personal vacations, vehicles, and other personal expenditures.

                                               OVERTACTS

                  In furtherance ofthe conspiracy and to accomplish its object, defendants

GLORIA BYARS, CARLTON REMBERT, and ALESHA MlrcHELL, and others known and

unknown to the grand jury, commiued the following overt acts, among others, in philadelphia,

Pennsylvania in the Eastem District of Pennsylvania and elsewhere:

        l.        Defendant GLORIA BYARS stole the below listed wards, funds by writing

unauthorized checks from the wards' accounts and made the checks payable to defendant

ALESHA MITCHELL's shell company, ACC Medical BiIing. LLC. Defendant MITCHELL

deposited the checks on or about the dates listed below, for the amounts listed below, into her

ACC Medical Billing SunTrust account.

                    Date                Ward                   Ward's Bank        Check Amount
              a     7/7/2014        I   S.R.                   Wells Fargo            $3.649.00
              b     7/17/2014           M.S.                   Citizens                 $   r.246.00
              C     8t1t t2014          E.M,S.                 Citizens                      $426.80

                                                  8
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 9 of 29




                   d      8/tt/2014               c.t.P.                 Citizens                      $286.40
                   e     3/9/2015                 M.J.L                  Citizens                    $r,470.00
                   f.    1t2U2015                 C.J.G.                 TD Bank                     $5.000.00
                   e.l    sntzots             I   C.W.L                  Wells Fargo                 $2.460.00
                   h      t0lt4t20ts              c.w.L.                 TD Bank                    $45.642.00
                   l.     t0/23/2015              M.L.S                  Citizens                    s4.22t.00
                   J      t2t9/2015               T.M.R                  Police and Fire               $562.40
                                                                         Federal Credit
                                              I                          Union
                   k     2/tlz0t6                 c.P.L.                 TD Bank                     $3.62r.00


       2.              Defendanr GLORIA BYARS stole the below listed wards, funds by writing

unauthorized checks from the wards' accounts and made the checks payable to defendant

CARLTON REMBERT's shell medical companies, CWR Medical and Grace Home for

children. Defendant REMBERT deposited the fraudulently obtained checks on or about the

dates listed below, for the amounts listed below, into his bank accounts for          cwR Medical          and

Grace Home for Children.

                                              SunTrust     Bank   CW R Medical

                 Date                  Ward                          Ward's Bank           Check Amount
            a.   618/201s              G.H.C                         Citizens              $1.782.40
            b.   6/912015              C.C                           Citizens              $ l .620.00
            c    6/19t2015             D.R.                          Wells Fargo           $342.80
        d        7/l0/201s             A.C.                          Citizens              $2.649.00
        e        71t512015             M.L.S.                        Citizens              s386.00
        f.       7124/2015             C.W.L                         Wells Fargo           $   16.240.00
           t0/26/2015                  M.L.S                         Citizens              $24.502.36
        h. 1t/20t201s                  M.L.S                         Citizens              $5.649.00
        t. 12fi8/2015                  L.I-.                         Wells Fargo           $5,240.00


                 Bank of America       -   Grace Home for Children DBA CWR Medical Services

                 Date                  Ward                          Ward's Bank           Check Amount
        I        211t/2016             C.P.L.                        TD Bank               s4.280.00
        k.       2/25/2016             S.TI                          Wells Fargo           $5.262.00
        t.       317/2016              J.S.                          Wells Fargo           $3,120.00
                                                            9
       Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 10 of 29




         m.    31712016             M.M.                       Wells Fargo          $3.400.00
         n     317120t6            T.R.                        Wells Fargo          $3. r 80.00
         o.    317/2016            c.w.L.                      Wells Fargo          $4.240.00
         p     3/24t20t6            S.H.                       Wells Fargo          $9.862.00
         q     312812016           c.w.L.                      PNC Bank             $7.426.00
         r     7t27/2016           A.S.                        Wells Fargo          $17,860.00
         S     8/11t2016           T.R.                        Wells Far.eo         $6.400.00
         t     8/25t2016           J.F.C.                      Wells Fargo          $   14,600
         u     9n212016            C.P.L                       TD llank             $r   6..180.00
               1012412016          A.P.I                       Wells Fargo          $4,341 .00
               12/27116            F.H.                        Citizens             $32,450.00
         x.    2/7/2017            o.J                         Wells Fargo          $9,246.00


                              Bayoort Credit Union   -   Grace Home for Children

              Date                 Ward                       Ward's Bank          Check Amount
         v  10/26/2016             V.C.H.                     PNC                  $37,100
         Z. 3/9/2017               E.S.                       Wells Fargo          $2s,600.00
         aa   4/t8t17              F.H                        Wells Fargo          $43,24 r .00
         bb 7t26n7                 M.M                        Wells Fargo          $46.329.7t
            8/212017               I:.H                      nVells Fargo          $t 2 r .400


                                   PNC     Bank   Grace Home for Children

              Date                 Ward                       Ward's Bank          Check Amount
         dd   6lt5/2016            J.F.C.                     Wells Far o          $ 16,452.30
         ee 6/15t2016              A.P.t.                     Wells Fa             s,+.672.00
         ff. 6/2t/2016             c.w.L.                     Wells Fargo          $2t,462.00


        3.         After depositing the fraudulently obtained ward checks into their accounts,

defendants CARLTON REMBERT and ALESHA MITCHELL obtained the below-listed

cashier's checks made payable to defendant GLORIA ByARS's companies, which defendant

BYARS deposited into her ICURB Citizens Bank account and wells Fargo Bank account on or

about the dates listed below.




                                                    10
Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 11 of 29




      Deposit Date       Payor/Bank                    Payee/Bank           Check Amount
      t0/21/2015         ACC Medical/SunTrust          ICURB/BMT            $20,000.00
 b.   tl03l20t6          Grace Home for                Global               $20.000.00
                         Children/Bayport Credit       Guardian/Wells
                         Union                         Fargo
 c.   8/15/2017          Crace Home for                Global Cuardian      $r0r.400.00
                         Children/Bayport Credit       /Wells Fargo
                         Union

        All in violation of Title   18, United States Code, Section 1349.




                                           11
       Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 12 of 29




                                          COUNT TWO
                                        nk Fraud Wells F

 THE GRAND J['RY FURTIIER CHARGES THAT:

        l.     The allegations contained in Paragraphs 4, and    l0 through l8 ofCount One of

this lndictment are re-alleged and incorporated as if fully set forth herein.

        2.     From on or about January 1, 2012, through on or about July 31, 2018, in the

Eastem District of Pennsylvania, and elsewhere defendants

                                       GLORIA BYARS,
                                     CARLTONREMBERT,
                                            and
                                      ALESHA ]VIITCHELL

knowingly executed, and attempted to execute, and aided and abetted the execution o{ a scheme

to obtain monies owned by and under the custody and control of wells Fargo Bank by means of

false and fraudulent pretenses, representations, and promises.

                                          TIIE SCIIEME
    It was part ofthe scheme that:

       3.      The allegations and manner and means contained in paragraphs 20 through 35      of
count one ofthis lndictment are re-alleged and incorporated as if fully set forth herein.

       4.      DefendantsGLORIA BYARS,CARLTONREMBERT,andALESHA

MITCIIELL    used fraudulently obtained checks written from incapacitated wards' accounts held

at Wells Fargo Bank, to fraudulently obtain over $382,490.81 of the wards' money from the

Wells Fargo Bank and share the proceeds among themselves.

       5.     Defendant   GLONA BYARS wrote or         caused to be written, the following checks

in the following amounts, from ward accounts held at wells Fargo Bank. Defendant BYARS

wrote the checks to CWR Medical and Grace Home for children to make the checks appear as
                                                 L2
          Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 13 of 29




 legitimate expenses for the wards. Defendant BYARS signed the checks and unlawfully used

 Person   A's signature   stamp to sign the checks to make the checks appear to be authorized by the

wards' guardian. Defendant BYARS knew cwR Medical and Grace Home for children did nor

provide any services for the wards. Defendant REMBERT knew he did not provide any services

for the wards whose checks he received from defendant BYARS. Defendant CARLTON

REMBERT then deposited the below-listed checks he received from defendant BYARS into his

CWR Medical and Grace Home for Children bank accounts.

               Date                Ward                    Ward's Bank            Check Amount
     a.        6119t2015           D.R.                    Wells Fargo                      $342.80
     b         7/)4/2015           c.w.L.                  Wells Fargo                 s I 6.240.00
     c.        t2/18t20t5          L.L.                    Wells Fargo                   $5,240.00
     d.        2/25/2016           S.H.                    Wells Fargo                  $5,262.00
     c         3/7/2016            J.S                     Wells Fargo                  $3.120.00
     f.        3/712016            M.M.                    Wells Fa                     $3.400.00
               3/7/2016            T.R.                    Wells Fa rgo                   $3.1 80.00
     h         3/7/2016            c.w.L.                  Wells Fargo                    $4.240.00
     I         3t24t2016           S.H.                    Wells Fargo                    $9"862.00
     I         7127 t2016          A,S.                    Wells Fargo                  $ l 7.860.00
     k.        8/tt/2016           T.R                     Wells Fargo                    $6,400.00
     t.        8t2st2016          J.F.C.                   Wells Fa o                       $ 14,600
     m.        l0/24/20t6         A.P.I.                   Wells Fargo                    $4,34 r .00
     i1        2/7/2017           o.J.                     Wells Fargo                   $9.246.00
     O         3t9t2017            E.S.                    Wells Fargo                  $2s.600.00
     p         4/18/t7             F.H                     Wells Fargo                   $43,24 r .00
     q         7/26/17            M.M                      Wells Fargo                   s46,329.71
     r         8/2/2017           F.H.                     Wells Fa o                  $ 121.400.00
     S         6/t5/2016          J.F.C                    Wells F argo                 $16.452.30
     t         6/15t2016          A.P.I.                   Wells Fargo                   $4.672.00
     u         6tzt/2016          C.W.L                    Wells Fargo                  s21.462.00


          6.     Defendant GLORTA BYARS wrote or caused to be written, the following checks

in the following amounts, from ward accounts held at wells Fargo Bank. Defendant ByARS

wrote the checks to ACC Medical Billing to make the checks appear as legitimate expenses for

                                                  13
       Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 14 of 29




the wards. Defendant BYARS unlawfully used Person A's signature stamp to sign the checks to

make the checks appear authorized by the wards' guardian. Defendant BYARS knew ACC

Medical Billing did not provide any services for the wards. Defendant ALESIIA MITCHELL

knew she did not provide any services for the wards whose checks she received lrom defendant

BYARS. Defendant MITCLIELL then deposited the belowlisted checks she received from

defendant BYARS into her ACC Medical bank account.

                    Date                Ward                  Ward's Bank        Check Amount
                a   7/7/2014        I
                                        S.R.                  Wells Fargo        $3.649.00
                b   813/2015            c.w.L.                Wells Far.qo       $2.460.00


       7.       On or about August 4, 2017, defendant CARLTON REMBERT obtained a

$101,400.00 cashier's check from his Grace Home for Children account at Bayport credit union

made payable to Global Guardian Services and gave the check to defendant GLORIA BYARS.

which was defendant BYARS's portion ofthe fraud proceeds.

       8.       On or about August 15,201'7, defendant GLORIA ByARS deposited her portion

ofthe stolen ward funds, the $101,400 cashier's check   she received from defendant   cARLTON
REMBERT, into her Global Guardian Wells Fargo Bank account (ending in 5251).

       All   in violation of Title 18, United States Code, Sections 1344 and2.




                                                 t4
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 15 of 29




                             COUNTS THREE THRO UGH SEVEN
                                      (Wire Fraud)

 THE GRAND JURY FURTIIER CHARGf,,S THAT:

         l.      The allegations contained in Paragraphs   I through   I8   of Count One of this

 lndictment are re-alleged and incorporated as if fully set forth herein.

        2.       From on or about January   l,20l2throughonoraboutJuly3l,20lg,inthe

Eastem District of Pennsylvania, and elsewhere defendants

                                         GLORIA BYARS
                                                 and
                                      CARLTON REMBERT

devised and intended to devise a scheme to defraud multiple incapacitated wards oftheir assets,

and to obtain money and property by means offalse and fraudulent pretenses, representations

and promises.

                                     MANI\ERAND MEANS

        3.       The allegations and manner and means contained in paragraphs 20 through 35 and

the overt Acts   ofcount one ofthis Indictment    are re-alleged and incorporated as    if fully   set

forth herein.

        4.       ln her role as guardian and office manager of Company A, defendant GLORIA

BYARS used her position oftn:st, to embezzle, misappropriate, and steal funds belonging to

incapacitated persons.

       5.        Defendant CLORIA BYARS was required to report all the wards'assets to the

court within ninety days of appointment and annually thereafter. Defendant ByARS routinely

failed to report the complete list ofthe wards' assets to conceal her theft from the courts and the

wards' heirs.

                                                 15
       Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 16 of 29




       6.        Defendant GLORIA BYARS stole money from wards by writing unauthorized

checks from the wards' accounts to herselfand her codefendants' shell businesses. The following

list ofchecks were stolen from the wards when defendant BYARS wrote unauthorized checks to

defendant CARLTON REMBERT's shell medical services businesses from the wards' accounrs.

Defendant BYARS delivered the unauthorized checks to defendant REMBERT to deposit into

his shell business bank accounts. On or about the dates listed below. in the amounts listed below.

defendants BYARS and REMBERT unlawfully stole money from wards who held their funds in

the bank accounts listed below.

             Date                 Ward                   Ward's Bank              Check Amount
        a-   6/8/201s             G.H.C                  Citizens                      $   1,782.40
        b    6/9t2015             C.C.                  Citizens                       $r,620.00
        c.   6ll9/2015            D.R.                  Wells Fargo                      $342.80
        d.   7/10t2015         A.C.                     Citizens                       $2.649.00
        e    7/t5/201s         M.L.S.                   Citizens                         $386.00
        f.   7t24t20ts         C.W.L                    Wells Fargo                   $ 16.240.00
             10t26/2015        M.L.S.                   Citizens                      $24,s02.36
        h    11/2012015        M.L.S.                   Citizens                       $5,649.00
        I    12/18/2015        L.L.                     Wells Fargo                    $5.240.00
        I    2/l/20t6          C.P.L                    TD Bank                        $4,280.00
        k. 2/25t20t6           S.H.                     Wells Fargo                    $5,262.00
        l. 317 t20t 6          J,.S.                    Wells Fargo                    $3.120.00
        m. 3/712016            M.M.                     \\'ells Farso                  s3.400.00
        t1 317120t6            T.R                      Wells Fargo                    $3,1 80.00
        o    317/20t6          c.w.L.                  nVells Fargo                    $4,240.00
        p    3/24t2016         S.H.                     Wells Fargo                    s9-862.00
        q    3/28/20t6        C.W.L                     PNC Bank                       s7.426.00
        r    7 /27 /2016      A.S                       Wells Fargo                  $ I 7,860.00
             8llr/2016        T.R                       Wells Fargo                   s6.400.00
        t    8t25/2016        J.F.C.                   lVells   Fargo                      $ 14.600
        LI   9^2/2016         C.P.L.                    TD Bank                      $ 16.480.00
             10t2412016       A.P.t.                    Wells Fargo                   $4.341.00
             t2/27/16         F.H                       Citizens                     $32,450.00
       \     2/7 t2017        o.J.                      Wells Fargo                   $9,246.00
             1012612016       V.C.H                     PNC                          $3 7, r 00.00
       Z.    3i9/2017         E.S.                      Wells Fargo                  $2s,600.00

                                               16
       Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 17 of 29




            aa   4/18t17             F.H.                       Wells     Fargo                 $43,241.00
            bbl 7t26n7               M.M.                       Wells     Fargo                 $46,329.71
                 812/2017            F.H.                       Wells   Fargo                  $ 121.400.00
            dd   6/ls/2016           J.F.C,                     Wells   Fargo                   $ 6,452.30
                                                                                                    r
            ee   6/tst20t6           A.P.I.                     Wells   Fargo                    s4,672.00
            ff. 612v2016             c.w.L.                     Wells   Fargo                   $21,462.00


        7.         Defendant GLORLA BYARS also stole from wards by depositing and causing to

be deposited into her personal checking account, ICURB, and Global Guardian accounts,

numerous checks made payable to the wards.

        8.         Defendant GLORIA BYARS used the proceeds ofthe unauthorized checks she

deposited into bank accounts she controlled and caused to be deposited into the bank accounts

controlled by defendant GARLTON REMBERT and Alesha Mitchell, for defendant BYARS,

own personal purposes and not for expenses related to the care ofthe wards.

                                                 Thefifrom C.W.L.

       9.          On or about June 18, 201 5, C.W.L. was declared incapacitated. person A was

appointed to be her guardian. As office manager for person A, defendant GLORIA ByARS had

access to   c.w.L.'s   assets and   brnk u."ornts. Person A established a ward account at wells

Fargo Bank for     c.w.L.; only Person A       was authorized to act on   c.w.L.'s   behalf for the wells

Fargo account.

       10.        On or about August     l,   2015, defendant GLORIA BYARS opened a separate

unauthorized bank account (ending in 9404) for         c.w.L.   at TD Bank. Defendant      ByARS made

herselfthe only authorized user on the TD Bank account, claiming to have an authorized power

of Attomey for C.W.L.




                                                      t7
       Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 18 of 29




        11.      From on or about October 6, 2015, to on or about August 8, 2016, defendant

GLORIA BYARS deposited six checks made payable to C.W.L. from third parties, totaling

$428,769.80 into the TD Bank account (ending in 9404) that defendant BYARS had fraudulently

opened for C.W.L.

        12.      Defendant GLORIA BYARS stole the money from C.W.L.'s TD Bank account

by writing checks to hersell defendant CARLTON REMBERT's and Alesha Mitchell's shell

companies, and ICURB, and by withdrawing large amounts of cash.

        I   3-   On or about May 13,2015, Person A was appointed to be the guardian of C.G. As

office manager for Person A, defendant CLORTA ByARS controlled C.G.'s assets.

        14.      When C.C. died in January 2016, C.C.'s heir, p.G., contacted defendant GLORIA

BYARS to collect the remaining money that should have been left in c.G.'s estate. Defendant

BYARS and P.c. agreed that c.G.'s estate should have had $122,094.36 at the time of c.G.'s

death. However, because of defendant BYARS's theft from       c.G.'s account, c.G. had little to no

money in the account when C.G. died. To conceal her llaud and pay the money owed to p.G.,

defendant BYARS unlawfully     took money from ward C.w.L's TD Bank account in order to pay

P.G.

       15.       On or about August I l, 2016, defendant GLORIA ByARS obtained a cashier,s

check for $122,084.36 using funds from     c.w.L.'s TD Bank   account and made the cashier's

check payable to P.G. Defendant BYARS gave the cashier,s check to p.G. who deposited the

check into P.G.'s Citizens bank account.

                                            Theft from T.R.

       16.       Defendant GLORIA BYARS was appointed to be the guardian for T.R. On or

about December 2, 2015, defendant BYARS unlawfully withdrew $131,532.40 from T.R.'s
                                                18
       Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 19 of 29




Washington Savings Bank account (ending in 2687) and obtained a cashier's check lor

$131,537.40. On or about December 2, 2015, defendant BYARS deposited the fraudulently

obtained $131,537.40 cashier's check into defendant BYARS's personal Bryn Mawr Trust bank

account (ending 3673).

        17.    T-R. owned Krugerrand gold coins, which T.R. placed into a safe deposit box at

Police and Fire Federal Credit Union. On or about December I        l,   2015, acting as T.R.,s guardian,

defendant GLORIA BYARS had Police and Fire Federal Credit Union drill open               T.R's   safe

deposit box. Defendant BYARS stole multiple Krugerrand gold coins from T.R.,s safe deposit

box and did not report T.R.'s gold coins to the court.

        18.    On or about December I      l,   2015, the same day Police and Fire Federal Credit

Union drilled open T.R.'s safe deposit box, defendant GLORIA ByARS sold 20 of T.R.'s

Krugemand gold coins and other coins. Defendant BYARS received $21,200 for the Krugerrand

coins and a check totaling $26,837 for all the coins she sold. Defendanr BYARS deposited the

$26,837 check into defendant BYARS's personal Bryn Mawr Trust bank account.

                                                Theft from F.H.

       19.     In or about May 2016, defendant GLORIA BYARS was named guardian for F.H.,

a retired federal employee.

       20-     On or about March 17,2017 , F.H.'s Thrift Savings Plan (,,TSP',) retirement

balance was $756,350. Defendant GLORIA BYARS withdrew and caused to be withdrawn, all

the money in F.H.'s TSP account. After taxes were withheld, TSp wired $605,080.35 into F.H.,s

Citizens Bank account (ending in l83l ).




                                                    19
       Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 20 of 29




        21.    On or about MarchZ2,2017, defendant GLORIA BYARS withdrew $400,000

from F.H.'s Citizens Bank account (ending in     183 I ), obtained a cashier's check and deposited


the $400,000 check into her Global Guardian account (ending in 5251).

        22.    On or about January 25,2017 , defendant GLORIA BYARS withdrew $167,000

from F.H.'s Citizens Bank account (ending l83l).

        23.    From on or about December 21,2016 to on or about       Ju   ly 3l ,2017 , defendant

GLORIA BYARS wrote checks from F.H.'s Citizens Bank account to cwR Medical and Grace

Home for Children totaling   $ 197,091.   From on or about December 27, 2016 to on or about

August 2, 2017, defendant CARLTON REMBERT then deposited the checks into his Bank                of
America Grace Home for Children account (ending l617) and his Bayport credit Union Grace

Home for Children account (ending 0732).

       24.     Defendant CARLTON REMBERT obtained a cashier,s check for $101,400 made

payable to Global Guardian and delivered the check to defendant GLORI.A BYARS. Defendant

BYARS deposited into her Global Guardian account (ending 5251), the $101,400 check.

       25.     Defendants GLORIA ByARS and CARLTON R_EMBERT used the money stolen

from the wards for their own personal purposes and not for expenses related to the wards.

       26.     Defendant GLORIA BYARS used the stolen ward money to pay for vacations,

purchase vehicles, pay her vow renewal ceremony expenses, and pay for personal items she

charged on her personal credit card.

       27.     On or about each ofthe dates set forth below. in the Eastem District     of
Pennsylvania and elsewhere, defendants




                                                 20
       Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 21 of 29




                                          GLORIA BYARS
                                                  and
                                       CARITON REMBERT

for the purpose of executing the scheme described above, caused to be transmitted by means of

wire communication in interstate commerce the signals and sounds described below for each

count, each transmission constituting a separate count:

 Count    Date                 Description
 3         08/tl20t6           Electronic image transmitted by Citizens Bank resulting from the
                               deposit ofa $122,084 cashier's check drawn on the account of
                               ward C.W.L.'s TD Bank account ending in 6503 into P.G.'s
                               Citizens Bank account ending in 6852.
 .+        t I t0312016        Electronic image transmitted by Wells Fargo Bank resulting
                               from the deposit ofa $20.000 check drawn on defendant
                               CARLTON REMBERT's Grace Home for Children Bayport
                               Credit Union account ending in 0732 into defendant GLORIA
                               BYARS's Global Guardian Wells Fargo Bank account ending in
                               9380.
 5        0t/2s12017           Electronic image transmitted by Wells Fargo Bank resulting
                               from the deposit ofa $167,000 check drawn on F.H.'s Citizens
                               Bank account ending in I 831 into defendant GLORIA BYARS's
                               Global Guardian Wells Fargo Bank account ending in 5251.
 6        08/15/2017           Electronic image transmitted by Wells Fargo Bank resulting
                               from the deposit ofa $l0l,400 check drawn on defendant
                               CARLTON REMBERT's Grace Home for Children Bayport
                               Credit Union account ending in 0732 into defendant GLORTA
                               BYARS's Global Guardian Wells Fargo Bank account ending in
                               525t.
 7        04107/2017       I
                               Electronic image transmitted by Wells Fargo Bank resulting
                               from the deposit ofa $400.000 check drawn on F.ll.'s Citizens
                               Bank account ending in I 831 into defendant GLORIA BYARS's
                               Global Guardian Wells Fargo Bank account ending in 525 I .



       All in violation of Title   18. United States Code, Section 1343.
       Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 22 of 29




                                       COUNT EIGHT
                                     (Monev Launderins)

THT' GRAND JT]RY FURTHER CHARGES TIIAT:

       l.      The allegations contained in Paragraphs   I through 18,20,21,23,24,30,31, and

34 ofCount One of this Indictment are re-alleged and incorporated as if   fully   set forth herein.

       2.      In or about February 2018, defendant GLORIA BYARS requested P.T.G. to open

a bank account at Bryn Mawr Trust for defendant      BYARS to use.

       3.      In or about February 2018, P.T.G. opened a checking account at Bryn Mawr Trust

(ending in 2206) and provided the account information, debit cards, and starter checks for the

account to defendant GLORIA BYARS.

       4.      In or about February 2018, Carlton Rembert opened a bank account (ending in

9470) at SunTrust Bank in the name of Grace Home for Children.

       5.      On or about February 12, 2018, defendant GLORIA BYARS obtained a

$125,682.40 cashier's check from her Global Guardian Services Wells Fargo Account (ending in

5251) and made it payable to Grace Home for Children. Defendant BYARS delivered and

caused to be delivered, the $125,682.40 cashier's check to Carlton Rembert.

       6.      On or about February 13,2O18, Carlton Rembert deposited the 9125,682.40

cashier's check he received from defendant GLORIA BYARS into his SunTrust account (ending

in9470).

       7.      On or about February I 5, 2018, Carlton Rembert withdrew $95,682-40 from his

SunTrust account (ending in 9470) by obtaining a cashier's check for $95,682.40 made payable

to P.T.G.



                                                22
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 23 of 29




       8.        Carlton Rembert delivered, and caused to be delivered, the $95,682.40 cashier's

check to defendant GLORLA BYARS.

       9.        On or about February 22,2018, defendant GLORIA BYARS hand delivered the

$95,682.40 cashier's check to P.T.G. and instructed P.T.G. to deposit the check into P.T.G.'s

Bryn Mawr Trust account (ending in 2206).

        10.      On or about February 22,2018, P.T.G. deposited the $95,682.40 cashier's check

into P.T.G.'s Bryn Mawr Trust account (ending in 2206), which defendant GLORIA BYARS

controlled.

        1   1.   On or about February 22,201 8, in the Eastem District of Pennsylvania, and

elsewhere defendant

                                 -       GLORIABYARS

with the intent to conceal and disguise the nature, location, source, ownership, and control ofthe

proceeds ofspecified unlawful activity, conducted and aided and abetted the conducting of, a

financial transaction affecting interstate commerce involving the proceeds ofa specified

unlawful activity, that is, the deposit of a $95,682.40 cashier's check into Bryn Mawr Trust

account ending in 2206, in violation of Title 18, United States Code, Section 1344, as charged in

Count Two.

            In violation of Title 18, United States Code, Sections 1956(a)(l )(B)(i) and 2'




                                                  23
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 24 of 29




                                  NOTICE OF FORFEITURE (No.                l)

THE GRAND JURY FT]RTEER CHARGES THAT:

        I   .    As a result ofthe violations of Title I 8. United States Code. Sections I 344 and

1349, set forth in this indictment, defendants

                                          GLORIA BYARS,
                                        CARLTON REMBERT,
                                                    and
                                         ALESHA MITCHELL

shall forfeit to the United States ofAmerica any property that, constitutes, or is derived from,

proceeds obtained directly or indirectly, as a result ofsuch violations, including, but not limited

to, the sum of   $1   ,231,174.

       2.        Ifany ofthe property subject to forfeiture,   as a result      ofany act or omission ofthe

defendants:

                 (a)       cannot be located upon the exercise ofdue diligence;

                 (b)       has been transferred or sold to, or deposited   with,   a   third party;

                 (c)       has been placed beyond   thejurisdiction ofthe Court;

                 (d)       has been substantially diminished in value; or

                 (e)       has been commingled with other property which cannot be divided

                           without difficulty;

it is the intent ofthe United States, pursuant to Title   18, United States Code, Section 982(b),


incorporating Title 21, United States Code, Section 853(p), to seek forfeiture ofany other

property ofthe defendants up to the value ofthe property subject to forfleiture.

        All pursuant to Title     18, United States Code, Section 982.



                                                     24
           Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 25 of 29




                                    NOTICE OF FORFEITURE (No.2)

THE GRAND JURY FURTIIER CHARGES THAT:

           l.        As a result ofthe violations   ofTitle   18, United States Code, Section 1343, set

forth in this indictment, defendants

                                              GLORIA BYARS
                                                       and
                                           CARLTON REMBERT

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission ofsuch violations, including, but not limited

to, the sum of$l,088,200 and:

           2.        If any ofthe property subject to forfeiture,   as a result   of any act or omission ofthe

defendants:

                     (a)     cannot be [ocated upon the exercise ofdue diligence;

                     (b)     has been transferred or sold to, or deposited with, a third party;

                     (c)     has been placed beyond the jurisdiction     ofthe Court;

                     (d)     has been substantially diminished in value; or

                     (e)     has been commingled with other property which cannot be divided

                             without difficulty;

it   is the intent   ofthe United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture ofany other

property of the defendants up to the value ofthe property subject to forfeiture.




                                                        25
        Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 26 of 29




       All pursuant to Title 28, United   States Code, Section 2461(c) and   Title 18, United   States

Code. Section 98 l(aX I )(C).




                                                 26
           Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 27 of 29




                                    NOTICE OF FORFEITURE (No.3)


TIIE GRAND JURY FI]RTHER CIIARGES TIIAT:

           l.        As a result ofthe violation ofTitle 18, United States Code, Section 1956, set forth

in this indictment, defendant

                                              GLORIA BYARS

shall forfeit to the United States ofAmerica any property, real or personal, involved in such

violation, and any property traceable to such property, including, but not limited to, the sum of

$95,682.40.

           2.        Ifany ofthe property subject to forfeiture,   as a result   ofany act or omission ofthe

defendant:

                     (a)     cannot be located upon the exercise ofdue diligence;

                     (b)     has been transferred or sold to, or deposited with, a third party:

                     (c)     has been placed beyond thejurisdiction     ofthe Court;

                     (d)     has been substantially diminished in value; or

                     (e)     has been commingled with other property which cannot be divided

                             without difficulty;

it   is the intent   ofthe United States, pursuant to Title 18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture ofany other

property ofthe defendant up to the value ofthe property subject to forfeiture.



                                                       27
             Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 28 of 29




All   pursuant to Title 18, United States Code, Section 982.

                                                       A TRUE BILL:




                                    (
      n,
           . z /r'z   r,/?
                 ..-t ./// 1 .r) :a,             7oe
J ENN I FER:A RBITTIER WILLIAMS
ACTING UNITED STATf,S ATTORNEY




                                                 28
No
               UNITED STATIiS DISTRICT COURT

                    Eastern District of Pennsylvania


                            Criminal Division

         THE UNITED STATES OF AMERICA


                         CLORIA BYARS
                       CARLTON REMBERT
                       ALESHA MITCHELL

                               INDICl'MEN'I'

                                    Counts
                          1349 (conspiracy
                l8 U.S.C. {                   I count)
                                                     -
              18 U.S.C. $ 1344 (bank traud    I count)
                                                     -
             I 8 U.S.C. $ 1343 (wire fraud - 5 counts)
         I 8 U.S.C. $ 1956 (money laundering       I count)
                                                         -
                 l8 U.S.C. g 2 (aiding and abetting)
                          Notices of forleiture




                                    li)rcnran
     I.'ilcd            this
               ot                               20
                                                              Case 2:21-cr-00247-PBT Document 1 Filed 06/24/21 Page 29 of 29




                                     ('lcrk
                         tlail. $
